DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this application, and are examined.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dalko (US 2012/0251460) in view of Levy et al. (“Levy”, US 2009/0023790).
Regarding claims 1, 3, 5, 7, 9, 10, 12-14, and 18-20, Dalko teaches the use of the compound of formula (I) as a preserving agent in a cosmetic, dermatological or pharmaceutical composition (e.g., abstract).  Dalko exemplifies 4-(3-ethoxy-4-hydroxyphenyl)butan-2-one, which is the compound of instant claim 1 (e.g., Example 1).  The compound has antimicrobial activity on yeasts, gram-negative bacteria, and gram-positive bacteria (e.g., paragraphs [0054] – [0061]).  The compound of formula (I) may be used in a proportion of from 0.01% to 5% by weight, relative to the weight of the composition (e.g., paragraph [0023]).
Dalko does not specifically teach the presence of an additional preserving agent in the composition.
Levy teaches synergistic microbicidal compositions comprising N-methyl-1,2-benzisothiazolin-3-one and at least one microbicide, such as ethyl lauroyl arginate 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine the teachings of Dalko and Levy and include the microbicidal compositions of Levy in the composition of Dalko; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because both references are in the field of compositions such as cosmetics comprising antimicrobial preserving agents, wherein the skilled artisan would find it obvious to use either or both in combination of the same purpose of preserving the resulting composition.  It is prima facie obvious to combine two compositions, each of which is taught by the prior art, to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  See MPEP 2144.06.  
Regarding the weight ratio of 4-(3-ethoxy-4-hydroxyphenyl)butan-2-one to ethyl lauroyl arginate (claims 2, 4, 6, 8, and 15-17), Dalko teaches and amount of 0.01% to 5% by weight, relative to the weight of the composition (e.g., paragraph [0023]), and Levy exemplifies amounts of ethyl lauroyl arginate of 0.2-110 ppm, or 0.00002-0.11% (e.g., Table 1).  This results in weight ratios which overlap those instantly claimed.  In prima facie case of obviousness exists.  See MPEP 2144.05 I.
Regarding claim 11, Dalko teaches additional adjuvants may be present, such as surfactants, gelling agents, etc. (e.g., paragraph [0047]).





Conclusion
No claims are allowed at this time.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496.  The examiner can normally be reached on Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BARBARA S FRAZIER/Examiner, Art Unit 1611